               Case 20-51051-KBO       Doc 103     Filed 07/15/21     Page 1 of 4




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re                               )
                                    )                    Chapter 11
24 HOUR FITNESS WORLDWIDE, INC., et )
al.,                                )                    Case No.: 20-11558 (KBO)
                                    )
           Debtors.                 )                    (Jointly Administered)
                                    )
                                    )
24 HOUR FITNESS WORLDWIDE, INC.,    )
                                    )
           Plaintiff,               )
                                    )
v.                                  )
                                    )
CONTINENTAL CASUALTY COMPANY;       )                    Adv. Proc. No. 20-51051 (KBO)
ENDURANCE AMERICAN SPECIALTY        )
INSURANCE COMPANY; STARR SURPLUS )
LINES INSURANCE COMPANY; ALLIANZ )
GLOBAL RISKS US INSURANCE           )
COMPANY; LIBERTY MUTUAL             )
INSURANCE COMPANY; BEAZLEY-         )
LLOYD’S SYNDICATES 2623/623; ALLIED )
WORLD NATIONAL ASSURANCE            )
COMPANY; QBE SPECIALTY INSURANCE )
COMPANY; and GENERAL SECURITY       )
INDEMNITY COMPANY OF ARIZONA,       )
                                    )
           Defendants.              )
                                    )

                                   NOTICE OF SERVICE

         PLEASE TAKE NOTICE that I, Mark W. Eckard, Esquire, certify that on the 14th day of

July, 2021, I caused true and correct copies of the following documents:

        1.     Plaintiff’s Response to Defendants Endurance American Specialty Insurance
               Company; Starr Surplus Lines Insurance Company; Allianz Global Risks Us
               Insurance Company; Liberty Mutual Insurance Company; Certain Underwriters
               At Lloyd’s of London Subscribing to Policy No. WC27C0A190101; Allied World
               National Assurance Company; QBE Specialty Insurance Company and General
               Security Indemnity Company of Arizona’s First Set of Interrogatories;

        2.     Plaintiff’s Response to Defendants Endurance American Specialty Insurance
               Company; Starr Surplus Lines Insurance Company; Allianz Global Risks Us
               Insurance Company; Liberty Mutual Insurance Company; Certain Underwriters
              Case 20-51051-KBO        Doc 103      Filed 07/15/21   Page 2 of 4




              At Lloyd’s of London Subscribing To Policy No. WC27C0A190101; Allied World
              National Assurance Company; QBE Specialty Insurance Company and General
              Security Indemnity Company of Arizona’s First Requests For Production;

      3.      Plaintiff’s Response to Defendant Continental Casualty Company’s First Set of
              Interrogatories;

      4.      Plaintiff’s Response to Defendant Continental Casualty Company’s First
              Requests for Production;

      5.      Plaintiff’s Response to Defendant Continental Casualty Company’s First
              Requests for Admission; and

      6.      Plaintiff’s Response to Defendant Allied World National Assurance Company’s
              Requests for Production


to be served upon the below parties in the manners indicated.

 VIA E-MAIL                                      VIA E-MAIL
 Garvan F. McDaniel                              Richard G. Haddad
 HOGAN MCDANIEL                                  OTTERBOURG P .C.
 1311 Delaware Avenue                            230 Park Avenue
 Wilmington, DE 19806                            New York, NY 10169
 gfmcdaniel@dkhogan.com                          rhaddad@otterbourg.com

 VIA E-MAIL                                      VIA E-MAIL
 Douglas R Gooding                               Michael Busenkell
 Jonathan D. Marshall                            GELLERT SCALI BUSENKELL &
 CHOATE, HALL & STEWART LLP                      BROWN, LLC
 Two International Place                         1201 N. Orange Street, Suite 300
 Boston, MA 02110                                Wilmington, DE 19801
 dgooding@choate.com                             mbusenkell@gsbblaw.com
 jmarshall@choate.com

 VIA E-MAIL                                      VIA E-MAIL
 Matthew M. Burke                                Elizabeth V. Kniffen
 ROBINS KAPLAN LLP                               ZELLE LLP
 800 Boylston Street                             500 Washington Avenue South, Ste. 4000
 Ste. 2500                                       Minneapolis, MN 55415
 Boston, MA 02199                                ekniffen@zelle.com
 mburke@robinskaplan.com

 VIA E-MAIL                                      VIA E-MAIL
 Stacey S. Farrell                               Robert W. Fisher
 Marlie McDonnell                                Jane E. Warring
 CLYDE & CO US LLP


                                              -2-
           Case 20-51051-KBO   Doc 103     Filed 07/15/21   Page 3 of 4




217 17th Street NW, Ste 1720             Maureen Walsh
Atlanta, GA 30363                        CLYDE & CO US LLP
stacey.farrell@clydeco.us                271 17th Street, NW, Ste 1720
marlie.mcdonnell@clydeco.us              Atlanta, GA 30363
                                         robert.fisher@clydeco.us
                                         jane.warring@clydeco.us
                                         maureen.walsh@clydeco.us

VIA E-MAIL                               VIA E-MAIL
Adam S. Cohen                            Matthew P. Dean
Kyle M. Medley                           DLA PIPER LLP (US)
Courtney E. Murphy                       1201 North Market Street, Suite 2100
HINSHAW & CULBERTSON LLP                 Wilmington, DE 19801
800 Third Avenue, 13th Floor             Telephone: (302) 468-5629
New York, NY 10022                       matthew.denn@dlapiper.com
acohen@hinshawlaw.com
kmedley@hinshawlaw.com
cmurphy@hinshaw.com

VIA E-MAIL                               VIA E-MAIL
Benjamin W. Loveland                     Jonathan R. MacBride
WILMER CUTLER PICKERING HALE             ZELLE LLP
AND DORR LLP                             1635 Market St.
60 State Street                          Suite 1600
Boston, MA 02109                         Philadelphia PA 19103
benjamin.loveland@wilmerhale.com         jmacbride@zelle.com

VIA E-MAIL
Daniel H. Levi
Jaqueline Matyszczyk
PAUL, WEISS, RIFKIND, WHARTON
& GARRISON LLP
1285 Avenue of the Americas
New York, NY 10019-6064
dlevi@paulweiss.com
jmatyszczyk@paulweiss.com




                                    -3-
      Case 20-51051-KBO   Doc 103    Filed 07/15/21     Page 4 of 4




Dated: July 15, 2021

                              Respectfully submitted,

                              REED SMITH LLP

                          By: __/s/ Mark W. Eckard
                              Mark W. Eckard (No. 4542)
                              1201 North Market Street, Suite 1500
                              Wilmington, DE 19801
                              Telephone: (302) 778-7500
                              Facsimile: (302) 778-7575
                              Email: meckard@reedsmith.com

                              David E. Weiss (admitted pro hac vice)
                              T. Connor O’Carroll (admitted pro hac vice)
                              101 Second Street, Suite 1800
                              San Francisco, CA 94105
                              Telephone: (415) 543-8700
                              Facsimile: (415) 391-8269
                              Email: dweiss@reedsmith.com
                                     cocarroll@reedsmith.com

                              COUNSEL FOR PLAINTIFF 24 HOUR
                              FITNESS WORLDWIDE, INC.




                               -4-
